oOo oN DO oO fF WwW DY =

BM ho NO BRO NSN SO NO NY NO =| —|— — =— =—=— =&— —=—&— = — —
Co 0 is ©) en © 2 © © > © © 0 i GE © > © sn ~ ©? ©

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

NGOC JENNY TRAN, Case No. ED CV 18-2257 FMO (SHKx)

Plaintiff,
V. JUDGMENT
VELOCITY INVESTMENTS, LLC, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Court’s Order Re: Cross-Motions for Summary Judgment, IT IS
ADJUDGED THAT the above-captioned action is dismissed as follows. Plaintiff's claim under the
FDCPA is dismissed with prejudice. Plaintiffs state law claims are dismissed without
prejudice. The parties shall bear their own fees and costs.

Dated this 23rd day of October, 2020.
Is/

Fernando M. Olguin
United States District Judge

 
